Citation Nr: 0830270	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  03-07 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent 
disabling for loss of vision of the left eye.  

2.  Entitlement to a compensable evaluation for a perforated 
left eardrum, with left ear hearing loss.  

3.  Entitlement to an evaluation in excess of 10 percent 
disabling for a scar of the chest.  

4.  Entitlement to an evaluation in excess of 10 percent 
disabling for a scar of the left mandible.  

5.  Entitlement to an evaluation in excess of 10 percent 
disabling for a scars of the face, scalp, and neck.  

6.  Entitlement to a compensable evaluation for a residual 
scar of the left forearm.

7.  Entitlement to a compensable evaluation for residual 
scars of both thighs.

8.  Entitlement to an evaluation in excess of 10 percent for 
dizziness.

9.  Entitlement to an evaluation in excess of 10 percent for 
headaches.

10.  Entitlement to an effective date earlier than February 
13, 2002 for a 100 percent disability evaluation for PTSD.  

11.  Whether a statement received from the veteran in 
February 2005 is a notice of disagreement with a November 
2004 RO decision as to the issue of permanent and total 
disability under the provisions of 38 C.F.R. § 3.340(b).  

12.  Whether the veteran is totally and permanently disabled 
under the provisions of 38 C.F.R. § 3.340(b).  


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to March 
1970.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from April 2002 and November 2004 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle Washington.  In the April 2002 rating 
decision, the RO decided the issues listed as 1 through 9 on 
the title page of this document.  In the November 2004 rating 
decision, the RO granted a 100 percent evaluation for PTSD, 
special monthly compensation, and basic eligibility to 
Dependents' Educational Assistance.  

In January 2004, the Board issued a decision adjudicating the 
veteran's appeal as to the issues of whether the veteran's 
loss of vision of the left eye warranted an evaluation higher 
than 40 percent disabling and whether the veteran's 
perforated left eardrum with left ear hearing loss warranted 
a compensable evaluation.  The veteran appealed that decision 
of these issues to the United States Court of Appeals for 
Veterans Claims (Court).  In a March 2005 decision, the Court 
vacated the January 2004 Board decision as to those issues 
and remanded those issues to the Board.  The decision was 
subsequently affirmed by the United States Court of Appeals 
for the Federal Circuit (Federal Circuit).

Also in January 2004, the Board remanded to the RO via the 
Appeals Management Center (AMC) in Washington DC the issues 
listed on the title page as issues 3 through 9.  That Remand 
was necessary to provide the veteran VCAA notice and VA 
examinations.  While the examinations were afforded the 
veteran in February 2005, the notice provided him was not in 
accordance with the notice required for a claim for an 
increased rating, as explained by the Court in Vasquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  

As explained in the REMAND section of this document, another 
remand is required because of this potential notice defect 
and because contemporaneous examinations are needed as to 
these disabilities (the need of which was explained with 
regard to this veteran by the Court in its March 2005 
decision).  

In statements dated in February and March 2005, the veteran 
contended that the RO should decide whether he met the 
criteria for a total disability rating based on 
unemployability prior to February 13, 2002.  In the January 
2004 decision, the Board found the issue of a TDIU to be moot 
given the Board's decision that the veteran's PTSD resulted 
in total disability.  That finding by the Board precludes 
further discussion regarding a TDIU.  

All issues, other than those listed as issue 10 and 11 12 on 
the title page, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The first evidence showing that the veteran's PTSD met 
the criteria for a 100 percent disability rating is from a 
report of a February 13, 2002 VA PTSD examination.  

2.  On February 23, 2005, VA received a claim from the 
veteran for permanent and total disability under the 
provisions of 38 C.F.R. § 3.340(b).  

3.  The RO has not yet adjudicated a claim for permanent and 
total disability under the provisions of 38 C.F.R. 
§ 3.340(b).  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than February 
13, 2002, for grant of a 100 percent disability rating for 
PTSD, have not been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.400 (2007).  

2.  No document of record satisfies the criteria for a timely 
filed Notice of Disagreement as to the issue of total and 
permanent disability under the provisions of 38 C.F.R. 
§ 3.340(b).  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 19.28, 19.34.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier effective date for 100 percent PTSD rating

The veteran seeks a date earlier than February 13, 2002 for 
grant of a 100 percent disability rating for PTSD.  February 
13, 2002 is the date of a VA examination conducted to 
determine the severity of the veteran's PTSD.  

Service connection for PTSD was established in an October 
1993 rating decision and a 10 percent evaluation was 
assigned.  That rating was increased to 30 percent in a 
rating decision issued in December 1997.  The next 
communication from the veteran as to the severity of his PTSD 
was a claim received by VA in October 2000.  Thus, the 
December 1997 decision became final.  See 38 U.S.C.A. 
§ 7105(c).  

In an April 2002 rating decision, which followed a December 
2000 VA examination, the RO increased the evaluation of the 
veteran's PTSD to 50 percent, effective in October 2000, the 
date of his claim.  The veteran appealed that decision to the 
Board.  

In a January 2004 decision, the Board granted a total rating 
for the veteran's PTSD but did not specify the effective date 
of that grant.  The RO implemented this decision in a 
November 2004 rating decision and assigned an effective date 
of February 13, 2002, the date of a VA psychiatric 
examination.  The veteran subsequently perfected an appeal of 
the date assigned for the 100 percent rating, contending that 
the effective date of that grant should be earlier than 
February 13, 2002.  

38 U.S.C.A. § 5110(a) states, "unless specifically provided 
otherwise in this chapter, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(b)(2) provides that the effective date of 
an award for increased compensation shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date.

The regulation implementing 38 U.S.C.A. § 5110 provides that 
the effective date of an evaluation and award of compensation 
based on a claim for increase will be the date of receipt of 
the claim or the date entitlement arose whichever is later.  
38 C.F.R. § 3.400(b)(ii)(B)(2).

A claim, or application, is defined as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).

Given the facts found in this case, the date entitlement to a 
100 percent rating arose, rather than the date of the 
veteran's October 2000 claim, is controlling, because 
evidence subsequent to October 2000 showed that the veteran's 
PTSD did not warrant a 100 percent rating.  The date 
entitlement arose is the date that evidence showed that the 
veteran's PTSD warranted a 100 percent rating.  

In order to explain why the February 13, 2002 is the proper 
date for assignment of the 100 percent rating, the Board will 
discuss application of the criteria to the pertinent evidence 
of record prior to February 13, 2002.  

A 100 percent evaluation for PTSD is warranted where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV").  38 
C.F.R. § 4.130 (2006).  The DSM-IV contains a Global 
Assessment of Functioning (GAF) scale, with scores ranging 
between zero and 100 percent, representing the psychological, 
social, and occupational functioning of an individual on a 
hypothetical continuum of mental health - illness.  Higher 
scores correspond to better functioning of the individual.  

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th. ed., 1994).  GAF scores ranging 
between 41 and 50 are assigned when there are serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Id.  A GAF score of 31 to 40 
is illustrative of some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; a child frequently beats up younger children, 
is defiant at home, and is failing at school).  Id.  

The first evidence either one year before or one year after 
the veteran's October 2000 claim, that goes to the criteria 
for evaluating PTSD, is a VA examination conducted in 
December 2000.  

The examination report shows that the veteran reported for 
the examination casually dressed, clean, and groomed.  He was 
oriented to time, place, and purpose of the evaluation and 
his responses to questions of content were appropriate and 
showed evidence of concrete thinking.  His speech was above 
normal volume and somewhat rapid and his cognitions were not 
fully directed and needed to be organized at times.  The 
examiner found no evidence of delusions and no indication of 
psychosis.  The veteran's affect was found to be mildly 
expansive and, at times his mood was elevated.  The veteran's 
spouse, who was also interviewed by the examiner, reported 
that the veteran had been increasingly irritable and 
physically abusive toward her from 1989 to 1995 but that this 
ceased once the veteran discontinued alcohol use.  

The examiner stated that the veteran presented with moderate 
to moderate severe symptoms of PTSD, finding evidence of 
intrusive thoughts and recollections that caused the veteran 
fairly moderate anxiety and irritability equally due to PTSD 
and chronic physical pain.  He diagnosed the veteran with 
PTSD of chronic moderate severity and stated that the 
veteran's GAF level was between 45 and 50.  Significantly, 
the examiner stated that the veteran's PTSD would not in and 
of itself preclude him from seeking and maintaining 
employment but would have some impact on his employability.  

The next evidence of record addressing the severity of the 
veteran's PTSD is a February 13, 2002 VA examination report.  
This is the examination upon which the grant of a 100 percent 
rating was based and occurred on the date that has been 
assigned as the effective date of the 100 percent rating.  
Hence, the issue to be decided reduces to whether the 
December 2000 VA examination report provided evidence that 
the veteran's PTSD met the criteria for a 100 percent 
disability rating.  The Board finds that it did not and, in 
fact, provided evidence against such a finding.  

None of the examples of symptoms that would show total 
occupational and social impairment are demonstrated by the 
results of the December 2000 examination.  The veteran 
arrived clean and well groomed and there was no report that 
he was not able, at any time, to perform the activities of 
daily living.  He was found to be oriented to time and place, 
as well as purpose of the examination; strong evidence that 
he was not disoriented to time and place.  There is no 
evidence that he suffered memory loss to the extent that he 
did not know his own name or that of his close relatives, 
including his spouse.  The examiner specifically found that 
there was no evidence of delusions or psychosis.  This is 
evidence against a finding that the veteran suffered from 
delusions or hallucinations at that time.  He was capable of 
communicating with the examiner, as evidence by the 
examiner's comment that the veteran responded to questions 
and described symptoms.  

While the examiner found the veteran to have concrete thought 
processes and that his cognitions were not fully directed and 
needed to be organized at times, this is not a description of 
gross impairment of thought processes, but rather is evidence 
against such a finding.  There is no evidence of grossly 
inappropriate behavior. 

Furthermore, the examiner's finding that the veteran could 
seek and maintain employment is highly probative that the 
veteran did not suffer from total occupational impairment as 
of December 2000.  Finally, the GAF scores assigned are 
consistent with the report.  These scores reflect serious 
impairment in social or occupational functioning; not total 
impairment.  As the examiner specifically found that the 
veteran could maintain employment, the GAF score of 45 to 50 
reflects no more than serious social impairment.  

The evidence of record is overwhelmingly against a finding 
that the criteria for a 100 percent rating for the veteran's 
PTSD were met at the time of the December 2000 examination.  
Therefore an effective date of December 2000 or earlier for a 
total rating would be contrary to law.  

The first relevant evidence after that December 2000 
examination report is the report of the February 13, 2002 VA 
PTSD examination.  Therefore, it was not factually 
ascertainable that the veteran's PTSD had increased in 
severity to the level of 100 percent disability until 
February 13, 2002.  Under the facts of this case, essentially 
the examination reports, the date that entitlement to a 100 
percent arose is February 13, 2002, the first date of 
evidence showing that the veteran's PTSD met the criteria for 
a 100 percent evaluation.  This is the date assigned by the 
RO.  

The Board has reviewed all statements and medical evidence 
from the date of claim to the VA examination of February 
2002.  The Board finds that none of these statements and 
records would refute the findings of the December 2000.  In 
fact, without the VA examination of February 2002, there is 
no basis to grant the veteran a 100 percent evaluation for 
his PTSD.  In fact, it is important for the veteran to fully 
understand that not all of the medical records in this case 
support a finding that the veteran is entitled to a 100 
percent evaluation for PTSD, including even parts of the 
February 2002 examination.   

For these reasons, the veteran's appeal as to the issue of an 
effective date earlier than February 13, 2002 must be denied.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007).  

Sufficiency of notice of disagreement

The veteran contends that a February 14, 2005 statement, 
received by VA on February 23, 2005, is an effective Notice 
of Disagreement initiating an appeal as to whether the 
veteran is permanently and totally disabled under the 
provisions of 38 C.F.R. § 3.340(b).  This statement is 
phrased as a notice of disagreement with the November 2004 
rating decision.  The Board finds that the statement received 
in February 2005 is not a notice of disagreement as to the 
issue of whether the veteran is totally and permanently 
disabled within the meaning of 38 C.F.R. § 3.340(b) because 
that issue has not yet been decided by the RO.  

In the November 2004 rating decision, the RO increased the 
evaluation assigned for the veteran's post traumatic stress 
disorder (PTSD) to 100 percent disabling and established 
basic eligibility for Dependents' Educational Assistance 
(DEA) under Chapter 35 of Title 38 of the U.S. Code.  The 
increased rating for PTSD was listed in that decision as 
"1."  

On February 23, 2005, the veteran, through counsel, submitted 
the February 14, 2005 writing to VA titled as a notice of 
disagreement seeking to appeal "ISSUE 1" of the November 
2004 rating decision.  

In that February 2005 statement, the veteran stated that he 
disagreed "with the Regional Office's failure to consider 
Total & Permanent status for his Total Rating under 38 C.F.R. 
§ 3.340(b) as an inferred issue.  It is the veteran's 
position that a grant of Dependents' Educational Assistance 
benefits does not grant Total and Permanent status under 
38 C.F.R. § 3.340(b)."  

38 U.S.C.A. § 511(a) provides that the Secretary shall decide 
all questions of law and fact necessary to a decision by the 
Secretary under a law that affects provisions of benefits by 
the Secretary to veterans or the dependents or survivors of 
veterans.  38 U.S.C.A. § 7104(a) specifies that the final 
decisions on appeals from decisions by the Secretary shall be 
made by the Board.  Except in the case of simultaneously 
contested claims, notice of disagreement shall be filed 
within one year from the date of mailing of notice of the 
result of initial review or determination of a claim for VA 
benefits.  38 U.S.C.A. § 7105(b).  

The statutory framework provides "very specific, sequential, 
procedural steps that must be carried out by a claimant and 
the [agency of original jurisdiction (AOJ)] before a claimant 
may secure 'appellate review' by the [Board]."  See Godfrey 
v. Brown, 7 Vet. App. 398, 409 (1995), citing Bernard v. 
Brown, 4 Vet. App. 384, 390 (1993).  38 U.S.C.A. § 7105(a) 
specifically requires that "[a]ppellate review will be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished 
as prescribed in this section."  Hence, a claim for VA 
benefits is initially decided by the agency of original 
jurisdiction, in this case the RO, and appellate review of 
that decision is initiated by the timely filing of a notice 
of disagreement and completed by filing of a substantive 
appeal after a statement of the case is furnished.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202; see 
also Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA).  

No document of record prior to February 23, 2005 contains an 
adjudication by the RO as to whether the veteran's permanent 
and total status is that encompassed by 38 C.F.R. § 3.340(b).  
The November 2004 rating decision does not make a finding of 
total and permanent disability specifically under 38 C.F.R. § 
3.340(b).  The first document to raise application of 38 
C.F.R. § 3.340(b) is the February 14, 2005 statement from the 
veteran's attorney titled as a notice of disagreement.  
Indeed, the veteran argued, through his attorney, that the RO 
failed to consider total and permanent status under 38 C.F.R. 
§ 3.340(b) and that a grant of Dependents' Educational 
Assistance benefits does not grant total and permanent status 
under 38 C.F.R. § 3.340(b).  Hence, the content of the 
veteran's February 2005 statement is internally contradictory 
in that it asserts that it is a "Notice of Disagreement" 
with a decision that has not been rendered.  

In short, at the time of receipt of the February 14, 2005 
statement, the RO had not yet decided permanent and total 
status under 38 C.F.R. § 3.340(b), so the February 14, 2005 
statement cannot be a notice of disagreement with that issue.  

The record is also absent for a decision on this specific 
issue subsequent to the veteran's February 2005 statement.  
In a letter dated February 28, 2005, the RO decided that the 
February 14, 2005 statement from the veteran was not a notice 
of disagreement as to an issue of permanent and total 
disability.  In so doing, the RO explained "[y]our letter 
also states that you disagree with our decision on making 
your rating permanent and total.  That issue was granted in 
you (sic) favor on December 15, 2004 with the granting of 
chapter 35 benefits and CHMPVA with no future exam 
scheduled."  

In that February 28, 2005 letter, the RO does not refer to 
38 C.F.R. § 3.340(b).  It is not clear from the RO's 
statement that the RO intended to render a decision 
specifically under 38 C.F.R. § 3.340(b).  The lack of mention 
of the regulation by the RO makes it much more likely that 
the RO was merely stating that the veteran was found to be 
totally and permanently disabled for the purposes of Chapter 
35 educational benefits.  Thus, it cannot be said that the RO 
had decided this matter as of February 28, 2005.  

The RO's February 28, 2005 letter did decide that there was 
not notice of disagreement as to whether the veteran was 
permanently and totally disabled.  

In March 2005, the RO received a Notice of Disagreement with 
the February 28, 2005 RO letter.  This initiated an appeal to 
the Board of the RO's decision that no notice of disagreement 
had been received as to the issue of permanent and total 
disability.  See 38 C.F.R. § 19.28 (sufficiency of a notice 
of disagreement is an appealable issue), see also 38 C.F.R. 
§ 19.34 (timeliness of a notice of disagreement is an 
appealable issue).  

Later in March 2005, the RO issued a Statement of the Case 
explaining the decision that the February 14, 2005 letter 
from the veteran was not a notice of disagreement.  In that 
Statement of the Case, the RO stated that the November 2004 
decision found the veteran to be "entitled to Dependents' 
Educational Assistance; this benefit is only granted when a 
veteran is found to be totally disabled on a permanent 
basis."  In its analysis, the RO did not reference either 
the regulation in question or any of the criteria specified 
in the regulation.  

For the reasons just explained with regard to the February 
28, 2005 RO letter, the Board finds that the March 2005 
Statement of the Case did not specifically decided whether 
the veteran's permanent and total status is that encompassed 
by 38 C.F.R.  § 3.340(b).  Indeed, a statement of the case is 
not the proper means for rendering new decisions.  See 
38 U.S.C.A. § 7105(d)(1).  No document of record since the 
March 2005 Statement of the Case could be construed as a 
decision as to whether the veteran is totally and permanently 
disabled under the provisions of 38 C.F.R.  § 3.340(b).  

Claims for benefits are adjudicated by the RO, which acts on 
behalf of the Secretary.  This is so that the RO can make the 
"initial review or determination" referenced in 38 U.S.C.A. 
§ 7105(b)(1), against which a notice of disagreement may be 
filed to begin the appellate process.  See Godfrey, 7 Vet. 
App. at 410; Jarrell v. Nicholson, 20 Vet. App. 326, 331 
(2006) (en banc).  In this case, the RO has not yet made a 
determination as to whether the veteran's permanent and total 
status is that encompassed by  38 C.F.R. § 3.340(b).  

As there has been no decision by the RO on this matter, as a 
matter of law there has been no notice of disagreement with a 
decision by the RO regarding permanent and total disability 
status under the provisions of 38 C.F.R. § 3.340(b).  
Therefore, the veteran's appeal as to the sufficiency of a 
notice of disagreement must be denied.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2007).  

Clear from the veteran's communications, he seeks a 
determination by VA as to whether he is permanently and 
totally disabled under the provisions of 38 C.F.R. 
§ 3.340(b).  He did not send the February 14, 2005 and 
February 28, 2005 letters, as well as the March 2005 
substantive appeal, merely to contest filing requirements.  

The Court has held that the Board's jurisdiction over a 
matter extends to distinct questions where those questions 
"are components of a single claim for benefits "under a law 
that affects the provision of benefits by the Secretary."  
Bernard v. Brown, 4 Vet. App. 384, 392 (1993) (quoting 
38 U.S.C.A. § 511).  In Bernard, the two questions were 
whether new and material evidence had been submitted to 
reopen a claim for service connection and whether service 
connection was warranted.  

In Bernard, the Court made it clear that the Board must 
consider whether it would be prejudicial to the claimant for 
the Board to decide a question reasonably related to the 
claim for benefits, where the RO had not yet decided the 
question.  Id. at 394.  In the instant case, the RO has not 
yet decided whether the veteran is permanently and totally 
disabled under the provisions of 38 C.F.R. § 3.340(b), has 
not issued a statement of the case addressing that question, 
has not informed the veteran of the evidence that may be 
necessary to substantiate his claim, and the veteran has not 
been offered the opportunity for a hearing on that specific 
question.  Hence, the Board finds that a decision on the 
merits of the veteran's claim for permanent and total 
disability status under 38 C.F.R. § 3.340(b) could result in 
prejudice to the veteran.  Board decisions are routinely 
vacated and remanded by the Court for lack of adequate notice 
to the veteran.

In so stating, the Board does not intimate any opinion as to 
the merits of this claim, either favorable or unfavorable, at 
this time.  

For these reasons, the Board will remand the question as to 
the merits of this claim so that the veteran's due process 
rights are not infringed upon and the RO can adjudicate the 
matter in the first instance.  




Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court  
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) cert. 
granted, 76 U.S.L.W. 3529 (U.S. June 16, 2008) (No. 07- 
1209), the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial, and that once 
an error is identified as to any of the notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.  Id.  

With regard to the issue of whether a notice of disagreement 
had been received regarding a finding of total and permanent 
disability under the provisions of 38 C.F.R. § 3.340(b), 
there is no dispute as to the controlling facts.  Rather, the 
law, and not the evidence, is determinative.  Because the law 
is dispositive in this matter, any failure in notifying or 
assisting the veteran is harmless, non-prejudicial error.  
See Valiao v. Principi, 17 Vet. App. 229 (2003).

The only other issue decided by the Board at this time is 
whether an effective date earlier than February 13, 2002 is 
warranted for grant of a 100 percent disability rating for 
the veteran's PTSD.  Therefore, the only relevant VCAA notice 
is notice as to how VA assigns effective dates.  No VCAA 
notice has been provided to the veteran as to that element of 
a claim.  

However, no prejudice will result to the veteran due to this 
defect in notice because the veteran has demonstrated actual 
notice as to how VA assigns effective dates for disability 
ratings.  In the March 2005 substantive appeal, the veteran, 
through his attorney, cited to and argued from the 
regulation, 38 C.F.R. § 3.400, that implements statutory law 
as to assignment of effective dates for increased ratings.  
This is a clear demonstration of actual knowledge of the 
information that VCAA notice would have provided.  Hence, no 
prejudice to the veteran can result from the lack of such 
VCAA notice.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records and Social Security Administration (SSA) disability 
benefits records.  VA examinations with regard to the 
veteran's PTSD were conducted in December 2000 and February 
2002, the only time frame relevant to the date assigned for 
the veteran's 100 percent rating for PTSD.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied as to the issue of an effective date 
earlier than February 13, 2005 for grant of a 100 percent 
disability rating for the veteran's PTSD.  

The appeal is denied as to whether a notice of disagreement 
has been filed with a decision regarding permanent and total 
disability under the provisions of 38 C.F.R. § 3.340(b).  


REMAND

Left eye and left ear claims

In its April 2005 decision, the Court instructed VA to 
provide the veteran with VCAA notice and afford medical 
examinations with regard to his loss of vision of the left 
eye and perforated left eardrum with left ear hearing loss.  
The Court specifically stated that all four elements of 
notice, as were in effect at the time of the Court's 
decision, should be satisfied.  This includes notice that the 
veteran should submit any information or evidence in his 
possession that is pertinent to his claims.  Additionally, to 
fully comply with the Court's direction in Vasquez v. Flores, 
22 Vet. App. 37 (2008) notice should include the appropriate 
diagnostic codes and that disability ratings are assigned 
based on application of diagnostic codes, as well as the 
effect of his disability on his employment and daily life.  

Claims involving scars, dizziness and headaches

In January 2004, the Board remanded this matter to provide 
the veteran with VCAA notice regarding his claims for 
increased ratings for scars, dizziness, and headaches, and to 
afford the veteran VA examinations as to these disabilities.  

In a March 2005 letter, the RO provided the veteran with the 
requested VCAA notice.  That notice informed the veteran that 
the evidence required to substantiate his claims was evidence 
showing that his service connected disabilities had increased 
in severity.  He was also given notice as to the types of 
evidence that would be probative, such as statements from his 
doctor and statements by those persons who had observed the 
worsening of his disabilities.  

Recent clarification by the Court indicates that the notice 
provided may not be in compliance with that required by the 
VCAA.  See Vasquez-Flores v. Peake,  22 Vet. App. 37 (2008).  
In Vasquez, the Court held that such notice must include that 
disability ratings are assigned based on application criteria 
found in diagnostic codes and, where specific measurements 
are part of that criteria, there must be at least general 
notice to that effect.  Thus, on remand, the veteran should 
be provided with notice consistent with the Court's holding 
in Vasquez.  

Additionally, in the April 2005 Court decision referenced 
above, as to the veteran's claims involving his left eye and 
left ear, the Court determined that VA examinations that were 
more than three years old could not be considered 
contemporaneous examinations sufficient for rating purposes.  
Here, the VA examinations of February 2005 are more than 
three years old.  In keeping with the Court's explanations 
with regard to this veteran's other claims for increased 
ratings, the Board finds it necessary to afford the veteran 
contemporaneous VA neurological and skin examinations so that 
the ratings assigned will take into account his current level 
of disability.  This should also be carried out on remand.  

Permanent and total rating under 38 C.F.R. § 3.340(b)

As explained in the REASONS AND BASES section of this 
document, the veteran has filed a claim for permanent and 
total disability status under the provisions of 38 C.F.R. 
§ 3.340(b) but that claim has not yet been adjudicated by the 
RO.  On remand, the RO should provide the veteran with VCAA 
notice with regard to this claim and then, after allowing for 
an appropriate period of time for the veteran to respond, the 
RO should adjudicate this claim.  

Beyond the above, the veteran is asked to review his case 
before the VA carefully.  In light of the fact that the 
veteran is currently receiving a 100 percent disability 
evaluation, he may wish to consider withdrawing several of 
the claims now before the Board.   

In any event, the case is REMANDED for the following action:

1.  Send the veteran a separate corrective 
VCAA notice letter that complies with the 
Court's directions in Vasquez - Flores v. 
Peake, 22 Vet. App. 37 (2008).  The letter 
should inform the veteran that disability 
ratings are assigned based on application 
of diagnostic codes, as well as the effect 
of his disability on his employment and 
daily life.  

That letter should include the criteria 
found in the following:

(a)  38 C.F.R. §  4.83a and § 4.84a, 
including the information found in Table 
IV and Table V, with regard to his claim 
for a higher rating for his left eye 
disability.  

(b)  38 C.F.R. § 4.87, Diagnostic Code 
6211 and 38 C.F.R. § 4.85 and § 4.86, with 
regard to his claim for a higher rating 
for his left ear disability.  

(c)  38 C.F.R. § 4.118 Diagnostic Codes 
7800 through 7805, with regard to his 
claims for higher ratings for scars.  

(d)  38 C.F.R. § 4.87, Diagnostic Code 
6204, with regard to his claim for a 
higher rating for dizziness.  

(e)  38 C.F.R. § 4.124a, Diagnostic Codes 
8045 and 8100, and 38 C.F.R. § 4.129, 
Diagnostic Code 9304, with regard to his 
claim for a higher rating for headaches.  

This letter should also include notice as 
to the veteran's and VA's respective 
duties in obtaining evidence to 
substantiate these claims and that the 
veteran should submit to VA any evidence 
or information pertinent to his claims 
that he has in his possession

2.  Send the veteran a VCAA notice letter 
explaining the evidence needed to 
establish total and permanent disability 
status under the provisions of 38 C.F.R. 
§ 3.340(b) and the veteran's and VA's 
respective duties in obtaining such 
evidence.

3.  After allowing the veteran an 
appropriate period of time to respond to 
the notice letters specified above, 
schedule the veteran for VA examinations 
of his eyes, including visual acuity; his 
ears, including an audiological 
examination; his skin;, and a neurological 
examination.  

The claims file must be made available to 
the examiners, and the examiners should 
indicate in the report that the claims 
file was reviewed.  Any indicated tests 
should be accomplished.  A rationale for 
any opinion expressed should be provided.

4.  The RO must ensure that the 
examination report provides information 
that addresses all rating criteria for all 
disabilities evaluated, including rating 
criteria for skin disabilities in place 
prior to August 30, 2002 and since August 
30, 2002

5.  Upon completion of the above 
development and of any other necessary 
development, readjudicate the veteran's 
claims for entitlement to (a) an 
evaluation in excess of 40 percent for 
loss of vision, left eye (b) a compensable 
evaluation for perforated left eardrum 
with left ear hearing loss, (c) an 
evaluation in excess of 10 percent for 
scar of the chest, (d) an evaluation in 
excess of 10 percent for scar of the left 
mandible, (e) an evaluation in excess of 
10 percent for scar of the face, scalp, 
and neck, (f) a compensable evaluation for 
scar of the left forearm (g) a compensable 
evaluation for scars of both thighs, (h) 
an evaluation in excess of 10 percent for 
dizziness, and (i) an evaluation in excess 
of 10 percent for headaches.  

If all benefits sought by the veteran, 
with regard to these nine claims, are not 
granted in full, provide the veteran and 
his representative with a supplemental 
statement of the case and return the 
appropriate matter or matters to the Board 
for appellate consideration.  

6.  Adjudicate the veteran's claim for 
entitlement to permanent and total 
disability status under 38 C.F.R. 
§ 3.340(b) and issue a decision as to that 
adjudication.  If and only if, the veteran 
initiates an appeal of that decision, 
issue a statement of the case, and, if and 
only if, the veteran perfects an appeal 
following issuance of a statement of the 
case, return this issue to the Board for 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


